                       Case 18-19441-EPK               Doc 569      Filed 02/12/19        Page 1 of 3




            ORDERED in the Southern District of Florida on February 12, 2019.




                                                                          Erik P. Kimball, Judge
                                                                          United States Bankruptcy Court
_____________________________________________________________________________
                                   UNITED STATES BANKRUPTCY COURT
                                    SOUTHERN DISTRICT OF FLORIDA
                                      WEST PALM BEACH DIVISION

        In re:                                                                 CASE NO. 18-19441-EPK

        160 ROYAL PALM, LLC,                                                    CHAPTER 11

              Debtor.
        _________________________/                  

             FURTHER AMENDMENT TO ORDER REGARDING EVIDENTIARY HEARING

                 By prior order, ECF No. 518, and in light of the Debtor’s motion to compromise controversy

        with KK-PB Financial, LLC, the Court canceled the remaining evidentiary hearing dates for the

        following matters:

                         (1) Debtor’s Motion to Limit Credit Bids with Respect to Sale of Substantially All of Its Assets
                             (ECF No. 103);

                        (2) Secured Creditor KK-PB Financial, LLC’s Motion to Estimate Claim for Purposes of Credit
                           Bidding Pursuant to 11 U.S.C. §§ 502(c) and 363(k) (ECF No. 133); and

                        (3) Secured Creditor KK-PB Financial, LLC’s Motion to (I) Modify and Terminate Automatic
                            Stay; or (II) Dismiss Chapter 11 Proceeding (ECF No. 69).

        By order entered contemporaneously herewith, the Court denied the Debtor’s motion to compromise

        controversy with KK-PB Financial, LLC. As such, the Court enters this order to reset the remaining


                                                           Page 1 of 3 
         
               Case 18-19441-EPK          Doc 569       Filed 02/12/19     Page 2 of 3



evidentiary hearing dates and to further amend the Court’s prior order [ECF No. 480], and the

amendment thereto [ECF No. 511], allocating time for an evidentiary hearing.

        It is ORDERED as follows:

        The evidentiary hearing on the above-mentioned matters will resume on February 15, 2019 at

9:00 a.m. and continue on February 19, 2019 at 9:00 a.m. and February 22, 2019 at 9:30 a.m. February

22, 2019 will consist solely of closing argument by the parties; no evidentiary presentation will occur.

        There remain 14 hours of scheduled court time for evidentiary presentation on February 15

and 19, 2019. Subtracting 2 hours for procedural concerns and breaks, the Court will allocate a total

of 12 hours for the remaining evidentiary presentation.

        Previously, the Debtor and EB-5 Investors used 6 hours of their presentation time, and KK-

PB used 4.5 hours of its presentation time, which means that the parties have used an aggregate of

10.5 hours to date. Adding the 10.5 hours already used to the 12 hours remaining, the total time for

evidentiary presentation will be 22.5 hours.

        The Debtor and EB-5 Investors, coordinating their presentation, will be accorded 60% of the

evidentiary hearing time and KK-PB will be accorded 40% of the evidentiary hearing time. Thus, the

Debtor and EB-5 Investors will have 13.5 hours of total presentation time, and KK-PB will have 9

hours of total presentation time.

        The Court will maintain the overall time of the parties and advise the parties regularly of time

used. Time will be allocated to the party questioning a witness, whether on direct examination or

cross-examination. Evidentiary objections requiring more than a brief response may be allocated to

the party making the objection. A party may reserve time simply by failing to use the allotted time in

full. Once a party has reached its/their allotted maximum time, no further presentation will be

permitted, including rebuttal presentation.




                                               Page 2 of 3 
 
                  Case 18-19441-EPK                Doc 569         Filed 02/12/19          Page 3 of 3



         The parties are encouraged to carefully consider the order and extent of evidentiary

presentation to ensure that they are able to offer all of the evidence they wish to present and are able

to complete examination of all witnesses. The Court will advise the parties as needed of other time

allocation concerns during the course of the evidentiary hearing.

                                                           ### 

Copy to:

Philip J. Landau, Esq.

Philip J. Landau, Esq. is directed to serve a copy of this order on all appropriate parties and file a certificate of service.




                                                         Page 3 of 3 
 
